06/11/2021



                                                                                           Case Number: DA 21-0233




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0233

JASON C. MILLER,

            Petitioner and Appellee,
      v.

ERIN O. MILLER,
                                                     ORDER OF MEDIATOR APPOINTMENT
            Respondent and Appellant,
      v.

CHRISTIAN F. MILLER,

            Intervenor and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Autumn Thompson-Irish, whose name appears next on
the list of attorneys desiring appointment as mediators for Domestic Relations appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this June 11, 2021.



                                                   oe.,-__6.,f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Molly K. Howard, mhoward@dmllaw.com
       Klaus D. Sitte, ASUM Legal Services, klaus.sitte@mso.umt.edu
       Jason C. Miller, 3045 Snowdrift Lane, Missoula, MT 59808
       Autumn Thompson-Irish, autumn@missoulafamilylaw.com